UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 SHIFTPIXY, INC. (Exact name of registrant as specified in its charter) Wyoming 47-4211438 (State of incorporation or organization) (I.R.S. Employer Identification No.) 1 Venture Suite 150, Irvine CA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Common Stock, par value $0.0001 per share The NASDAQ Stock Market LLC Title of each class to be so registered Name of each exchange on which each class is to be registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c) or (e), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. ¨ If this form relates to the registration of a class of securities concurrently with a Regulation A offering, check the following box. x Securities Act registration statement or Regulation A offering statement file number to which this form relates: Form 1-A, File No. 02410557 Securities to be registered pursuant to Section 12(g) of the Act: None Item 1. Description of Registrant’s Securities to be Registered. ShiftPixy, Inc. (the “Registrant”) hereby incorporates by reference the description of its common stock, to be registered hereunder, as set forth under the heading “Description of Securities” in the offering circular included in the Registrant’s Post-Qualification Offering Statement on Form 1-A/A (File No. 024-10557), filed with the U.S. Securities and Exchange Commission on June 7, 2017, as amended or supplemented, and particularly as amended or supplemented by an offering circular anticipated to be filed pursuant to Rule 253(g) of Regulation A, on or about June 28, 2017, detailing the number of shares and share price of the offering, the terms of which offering circular, when filed, shall be incorporated herein by reference. Item 2. Exhibits. In accordance with the “Instructions as to Exhibits” with respect to Form 8-A, no exhibits are required to be filed as part of this registration statement because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC, and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Registrant: ShiftPixy, Inc. Date: June 27, 2017 By: /s/ Scott W. Absher Name: Scott W. Absher Title: President and CEO 3
